        Case 1:00-cr-00711-PGG Document 19 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                           ORDER
            -against-
                                                       00 Cr. 711 (PGG)
FRANCISCO ALBERTO PENA,
a/k/a ZACARIAS GONZALEZ

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

      The Government is directed to respond to Defendant’s motion (Dkt. No. 16) by

September 30, 2021.

Dated: New York, New York
       September 16, 2021
                                         SO ORDERED.


                                         _________________________________
                                         Paul G. Gardephe
                                         United States District Judge
